                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MATTHEW HOGAN,                                  §
#1090721,                                       §
                                                §
                       Plaintiff,               §
                                                §
v.                                              §
                                                §                 CIVIL NO.
BEXAR COUNTY SHERIFF JAVIER                     §           SA-19-CV-255-DAE(ESC)
SALAZAR,                                        §
                                                §
                       Defendant.               §
                                                §

                                            ORDER

       Pending before the Court is Plaintiff, Matthew Hogan’s second Motion to Appoint

Counsel [#16]. Plaintiff was previously advised that the Court need not appoint counsel unless

the case presents exceptional circumstances which are dependent on the type and complexity

of the case and the abilities of the individual pursuing the case. Cupit v. Jones, 835 F.2d 82, 86

(5th Cir. 1987).

       Plaintiff now contends exceptional circumstances exist because as a pretrial

detainee/inmate, he has limited access to the law library and is unable to properly research case

law which is hindering his ability to properly represent himself. However, this case is not

complex and although Plaintiff is pro se and incarcerated, he has demonstrated he is capable of

presenting motions and filing papers.

       Accordingly, IT IS ORDERED that Plaintiff’s second Motion to Appoint Counsel

[#16] is DENIED WITHOUT PREJUDICE to the Court considering appointing counsel at a

later date, should the Court deem appointment of counsel is warranted.
IT IS SO ORDERED.

SIGNED this 19th day of September, 2019.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                    2
